DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed January 22, 2020.   Claims 1-17 are pending and an action on the merits is as follows.	
Rejections of claims 5-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on February 17, 2021.

The application has been amended as follows: 

Claim 5 line 11, after the phrase “hoistway via the landing” delete the word—doors—and replace with the word
Claim 6 line 2, after the phrase “lock at the landing” delete the phrase—floor doors—and replace with the word—door—
Claim 6 lines 3-4, after the phrase “opening of the landing” delete the phrase—floor doors—and replace with the word—door—
Claim 8 line 2, before the phrase “after accessing the hoistway” delete the phrase—floor doors—and replace with the word—door—
Claim 13 line 16, before the phrase “a guide rail at the selected upper”, insert the phrase—in the hoistway via—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 13: The prior art does not teach nor suggest a hoistway access system for an elevator system comprising: an access switch disposed at a selected landing floor of a hoistway; a remote controlled lock disposed at landing doors of a landing floor; and a safety system operably connected to an elevator car; wherein the controller is configured to: command a drive system to drive the elevator car to an upper location of the hoistway in response to activation of the access switch, command engagement of the safety system to stop and hold the elevator car in the hoistway via a car guide rail; and command the remote controlled lock to unlock when the safety system is engaged, thereby allowing access to the hoistway via the landing doors.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 5: The prior art does not teach nor suggest a method for accessing a hoistway of an elevator system comprising: activating an access switch located at a landing floor of the elevator system; driving an elevator car disposed in the hoistway to a selected upper location of the hoistway in response to activation of the access switch to define a selected safety volume in the hoistway defined by a hoistway pit and the elevator car; engaging a safety actuation system disposed at the elevator car to stop and hold the elevator car at the selected upper location in the hoistway; and opening a landing door providing access to the pit at the landing floor when an elevator car safety is engaged via the safety actuation system, thereby allowing access to the hoistway via the landing door.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-4 and 6-17 depend from claims 1, 5 or 13 and therefore inherit all allowed claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 17, 2021